Title: To Alexander Hamilton from Daniel Bradley, 8 September 1799
From: Bradley, Daniel
To: Hamilton, Alexander


          
            Sir,
            Winchester September 8th. 1799—
          
          I have this day received your two letters of the 22d and 24th. of August, am much disappointed in not obtaining leave of absence from you, particularly as General Pinckney is so great a distance from me It will be two or three months before I can get word from him, I shall pay particular attention to the contents of your letters, we shall be oblidg’d to give out some clothing to Capt. Gibsons recruits—when I received the Clothing there was no Woollen Overalls came on, the season is fast approaching when they will be wanting, and the sooner arrangments are made the better for clothing for the Troops the better as the weather will be geting bad, and transport more difficult—
          I am Sir with due respect your Obedient & very Humble Servt
          
            Daniel Bradley Majr
            4th. U.S. Regiment
          
          Majr. Genl. Hamilton
          New York—
        